DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 3/4/21 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 12/4/20 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 3/4/21 has been entered.  Amended claims 6, 8-14, 17 and 20-26 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §112
3. The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

4.  Claims 6, 8-14, 17 and 20-26 are rejected under 35 U.S.C. §112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
	Regarding claim 8, there is insufficient antecedent basis for the twice-recited term, “the rules generation engine.” (lines 25 and 31) Therefore, the claim’s scope is rendered uncertain and indefinite. 

Appropriate correction or clarification of these claims is required.  No new matter may be added. 

Claim Rejections - 35 USC §101
5. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

6.  Claims 6, 8-14, 17 and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 6, 8-14, 17 and 20-26 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 6, 8-14, 17 and 20-26). (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 

storing, … a fraudulent tax document labeled as fraudulent from a taxing authority; 
determining various commonalties that are not known a priori; 
determining high density areas of the various commonalities; 
clustering a plurality of tax documents … by matching areas of high density of various commonalities of the plurality of tax returns, wherein fraudulent tax document is stored in a cluster that comprises similar documents with fraudulent high density areas; 
creating a rule based on the high density areas of the various commonalities, wherein the rule causes a high fraud score based on the cluster representing the fraudulent high density areas; 
storing the rule …; 
receiving a first submission of tax data comprising first values for a plurality of tax data variables and a plurality of submission data variables; 
applying the rule of the plurality of rules to calculate a fraud score for the first submission of tax data based on at least a portion of the first values for the plurality of tax data variables and the plurality of submission data variables; 
classifying, …, the first submission of tax data based on the fraud score for the first submission of tax data to determine a first classification; 

automatically generating, …, based on a plurality of submissions of tax data, a plurality of updated rules for classifying submissions of tax data, wherein the plurality of submissions of tax data includes the first submission of tax data; 
receiving a second submission of tax data comprising second values for the plurality of tax data variables and the plurality of submission data variables; 
applying, …, an updated rule of the plurality of updated rules to determine a second classification of the second submission of tax data based on at least a portion of the second values for the plurality of tax data variables and the plurality of submission data variables; and 
determining, …, a fraud score for the second submission of tax data based on the second classification. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: 
certain methods of organizing human activity (which includes fundamental economic practices or principles), and/or one or more mental processes, and/or one or more mathematical concepts (e.g., determining fraud risk/fraud score for submitted tax return data -- here, fraud scores for submitted tax data (first and second submissions) are determined and the tax data is rejected (first submission) and the tax data classified (first and second tax data submissions classified) as fraudulent based on an applicable fraud score, where the fraud scores are determined by applying at least one rule or fundamental economic activity; 
additionally, many of the various recited steps can be accomplished via one or more mental processes (e.g., determining various commonalities (in the tax data) that are not known a prior, and creating a rule based on the high density areas of the various commonalities, etc.); and 
further, many of the various recited steps can be accomplished as one or more mathematical concepts (e.g., determining various commonalties (in the tax data) that are not known a priori; determining high density areas (in the tax data) of the various commonalities; clustering a plurality of tax documents (as tax data) at the document data store by matching areas of high density of various commonalities of the plurality of tax returns, applying the rule of the plurality of rules to calculate a fraud score for the first submission of tax data based on at least a portion of the first values for the plurality of tax data variables and the plurality of submission data variables, etc.) 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The dependent claims simply further define the abstract idea recited by independent claim 8, from which these claims depend, where that abstract idea is described above.  The dependent claims do not add any additional element or subject 
The additional elements in the claims, listed below in the Step 2B analysis, are recited at a high level of generality and simply implement the abstract idea, or further refine the abstract idea, recited respectively by the claims. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (e.g., the claims do not use the abstract idea in the claimed process to bring about a physical change (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process)); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt/ingesting and data processing/analysis steps, including tax data processing, data storage and/or data outputting steps such as those typically used in a general purpose computer, a computing system and a computer network, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g., applicant’s Specification at least ¶¶ 018-022, 024-025, 030 and 038).  
The additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional ” than patent-ineligible subject matter to which the claims are directed. 

Prior Art Not Relied Upon
7.  The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. (See, MPEP §707.05)  The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features or combination of features of the invention, for at least the following reasons: 
Visbal et al. (USPN 9,171,334 B1) discloses and generally teaches various clustering techniques used to determine fraud and fraud risk in tax return data. 

Response to Arguments
8.  Applicant’s arguments filed 3/4/21 have been fully considered. 
Applicant’s arguments (Amendment, Pgs. 7-9) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
technological improvement to a computing device or a technical field.  The CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016).  Additionally, in reference to applicant’s arguments under a Step 2 Prong 1 or 2 analysis, although applicant’s solution may use a computing device or system or similar technology (according to applicant’s specification, but not recited in the claim itself), there is no improvement to the computing device or system or to another technology itself.  Any alleged improvement to the efficiency, speed, and/or accuracy of the submitted tax data for risk analysis using applicant’s claimed solution arises out of conventional advantages from using the claimed computer components as tools to implement the recited abstract idea, and not from a particular improvement to the computer or to another technology itself. (See e.g., Intellectual Ventures 1 LLC v. Capital One Bank (USA), 792 F.3rd 1363, 1370 (Fed. Cir. 2015), “merely … to increase the speed or efficiency of the process does not confer patent eligibility on an otherwise abstract idea.”) 
identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16) 
Finally, applicant’s arguments that under a Step 2B analysis the claims have an inventive concept (something significantly more than the recited abstract idea to which the claims are directed), are not persuasive.  As described in applicant’s specification and as described above in the 101 rejection (where the various computing devices that may carry out applicant’s invention are cited to applicant’s specification), there is nothing being carried out by a special device or is there subject matter in the claims that bring about a technological improvement or an inventive concept.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696